Citation Nr: 1424355	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-29 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a right elbow disability.

2.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a left elbow disability.

3.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a right knee disability.

4.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for pancreatitis.

5.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for gastroenteritis.  

6.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a right hip disability.

7.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for tinnitus.

8.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for a bilateral elbow disability.

10.  Entitlement to service connection for a right knee disability.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge at a February 2012 videoconference hearing, and a transcript of this hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1998 RO decision denied entitlement to service connection for epicondylitis of the right elbow, arthritis of the left elbow, tendinitis of the right knee, pancreatitis, gastroenteritis, arthritis of the right hip, and bilateral hearing loss; the Veteran did not appeal.

2.  A September 2004 RO decision denied entitlement to service connection for tinnitus and denied the Veteran's application to reopen his claim for bilateral hearing loss; the Veteran did not appeal.

3.  Evidence received since the June 1998 and September 2004 RO decisions is new and material regarding the Veteran's claims for a bilateral elbow disability, a right knee disability, bilateral hearing loss and tinnitus, and the Veteran's claims for entitlement to service connection for these conditions are reopened.

4.  Evidence received since the June 1998 RO decision is not new and material regarding the Veteran's claims for right hip arthritis, pancreatitis, and gastroenteritis, and the Veteran's claims for entitlement to service connection for these conditions are not reopened.

5.  The Veteran's bilateral elbow osteoarthritis is related to the  Veteran's active military service.

6.  The Veteran's right knee osteoarthritis is related to the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The June 1998 and September 2004 RO decisions are final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the June 1998 and September 2004 RO decisions is new and material regarding the Veteran's claims for a bilateral elbow disability, a right knee disability, bilateral hearing loss and tinnitus, and the Veteran's claims for entitlement to service connection for these conditions are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

3.  Evidence received since the June 1998 RO decision is not new and material regarding the Veteran's claims for right hip arthritis, pancreatitis, and gastroenteritis, and the Veteran's claims for entitlement to service connection for these conditions are not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

4.  The criteria for entitlement to service connection for bilateral elbow osteoarthritis have been met.  38 U.S.C.A. §§ 101, 1112, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2013).  

5.  The criteria for entitlement to service connection for right knee osteoarthritis have been met.  38 U.S.C.A. §§ 101, 1112, 1131 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's original claim for entitlement to service connection for right and left elbow disabilities, a right knee disability, a right hip disability, pancreatitis, gastroenteritis, and bilateral hearing loss was denied in a June 1998 RO decision, while is initial claim for tinnitus was denied in a September 2004 RO decision.  The Veteran not appeal either decision.  In September 2008, the Veteran submitted an application to reopen these previously denied claims.  The RO denied this application in a January 2009 decision, and the Veteran appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The RO denied the appellant's prior claims for elbow disabilities, a right knee disability, pancreatitis, gastroenteritis, a right hip disability, tinnitus and hearing loss because there was no evidence of a current disability.  Since the 1998 RO decision, the Veteran has submitted a March 2012 treatment record from a private orthopedic surgeon, Dr. G.B., diagnosing the Veteran with osteoarthritis of the bilateral knees and elbows.  He has also submitted a February 2012 treatment note from Alamo Ear, Nose, and Throat Associates which diagnosed the Veteran with sensorineural hearing loss and noted the Veteran's complaints of intermittent ringing in his ears.  At his hearing the Veteran testified that he gradually developed joint pain in his knees and elbows during his active military service due to the physically demanding nature of his work as an aircraft mechanic.  He also testified that he gradually developed difficulty hearing in service due to frequent exposure to load noise working on the flight lines.   

This evidence is new and material regarding the Veteran's claims for a bilateral elbow disability, a right knee disability, tinnitus, and bilateral hearing loss.  Accordingly, these claims are reopened.  The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the Remand portion of this opinion.  The issues of entitlement to service connection for right and left elbow disabilities and a right knee disability are addressed in the Service Connection section below.

However, the Veteran has not presented any new and material evidence showing that he has a current diagnosis of pancreatitis, gastroenteritis, or a right hip disability.  Dr. G.B. noted in March 2012 that the Veteran complained of hip/pelvic pain, but found no underlying pathology.  Additionally, while the Veteran testified at his hearing that while in service he suffered from pancreatitis and gastroenteritis around the same time he had a common bile stone removed, he appeared to concede that he had no current diagnosis of either pancreatitis or gastroenteritis.  He did describe symptoms of acid reflux disease and VA treatment records show a current diagnosis of GERD; however, the Veteran is already service connected for a hiatal hernia with reflux and for the residuals of his operation to remove a bile stone.  As the evidence received since the Veteran's claims for a right hip disability, gastroenteritis, and pancreatitis were previously denied still does not show a current disability, these claims cannot be reopened.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Arthritis is recognized as a chronic condition by 38 C.F.R. § 3.309(a).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Here, the Veteran is seeking entitlement to service connection for a right elbow disability, a left elbow disability, and a right knee disability.  The Veteran testified at his March 2012 hearing that these disabilities developed during his thirty years of active military service due to the physical demands of working as an aircraft mechanic.  Service treatment records show that the Veteran was treated on several occasions in service for right elbow and right knee pain, although no current disability of the knee or elbows was noted in 1998 when the Veteran following the Veteran's separation from service.  In March 2012, Dr. G.B., a private orthopedic surgeon, diagnosed the Veteran with osteoarthritis of the bilateral elbows and knees.  He stated that he had reviewed the Veteran's past medical records and opined that the Veteran's medical problems with his knees and hips are "directly interconnected to his active duty military status as an aircraft mechanic."  Accordingly, based on the above evidence entitlement to service connection for a bilateral elbow disability and a right knee disability are granted.  

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  The letter must also inform the Veteran of the bases of the prior denial. 

Here, the Veteran was provided with the relevant notice and information in an October 2008 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  As the Veteran's claims for right hip arthritis, pancreatitis, and gastroenteritis have not been reopened, the Board has no duty to afford him a VA medical examination for these issues and the remaining claims have been reopened and either granted or remanded.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a February 2012 videoconference hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).



ORDER

New and material evidence having been received, the Veteran's previously denied claims for a right elbow disability, a left elbow disability, a right knee disability, tinnitus, and bilateral hearing loss are reopened.

As new and material evidence has not been presented, the Veteran's previously denied claims for right hip arthritis, pancreatitis, and gastroenteritis are not reopened.

Entitlement to service connection for osteoarthritis of the bilateral elbows is granted.

Entitlement to service connection for osteoarthritis of the right knee is granted.  


REMAND

As noted above, the Veteran's claims for bilateral hearing loss and tinnitus have been reopened.  The Veteran is seeking service connection based on noise exposure to aircraft in service.  

A February 2012 treatment record from Alamo Ear, Nose, and Throat Associates diagnoses the Veteran with sensorineural hearing loss, which the examiner stated was likely due to his thirty years exposure to aircrafts in service.  However, no audiological test results are available.

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2013).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

On remand, the Veteran should be afforded a VA examination to determine whether or not his meets the VA regulatory criteria for a hearing loss disability.  

The issue of tinnitus is inextricably intertwined with the issue of entitlement to service connection for bilateral hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Accordingly, the case is REMANDED for the following action:

1. Associate all of the Veteran's VA outpatient treatment records with his claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA audiological examination.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's bilateral hearing loss and tinnitus had onset in service or were caused by injury, disease or event in the Veteran's active military service to include exposure to acoustic trauma; and whether it is at least as likely as not that sensorineural hearing loss had its onset within one year of service separation?

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


